Citation Nr: 1138983	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-18 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented with which to reopen a service connection claim for posttraumatic stress disorder (PTSD), and the related issue of entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been presented with which to reopen a service connection claim for PTSD.

Thus, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits, as is reflected by the characterization of the claim on the title page.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

A service connection claim for prostate cancer has been raised by the record (August 2008), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The service connection claim for PTSD (on the merits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was initially denied in a rating action of May 2003; the denial of the claim was continued in a September 2004 rating action based on a finding that new and material evidence had not been presented with which to reopen the claim; the Veteran was notified in writing of both the RO determinations and he did not perfect a timely appeal with regard to either of them; both decisions became final.

2.  Evidence added to the record since the September 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The May 2003 and September 2004 RO rating decisions denying service connection for PTSD are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The law requires VA to make reasonable efforts to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been presented to reopen the service connection claim for PTSD, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  The Board reiterates that because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consideration of the merits of the Veteran's claim is deferred, however, pending additional development consistent with the VCAA.

Factual Background

The Veteran's DD 214 reflects that he served on active duty with the United States Army for a period of nearly two years with an MOS comparable to that of a shipping clerk.  Verified service in Vietnam from July 1967 to July 1968 is shown by the record.  

In January 2003, the Veteran filed an original service connection claim for PTSD, indicating that this condition had its onset in 1969, and had been treated through VA from 2000, forward.  Service connection for PTSD was initially denied in a rating action dated in May 2003.  

Evidence before the RO at the time of the May 2003 decision included the Veteran's service treatment records (STRs) which were negative for complaints, treatment, or a diagnosis of a psychiatric nature.  Also on file was a July 1968 separation examination report reflecting that a psychiatric evaluation was normal and that the Veteran denied having depression or nervous trouble of any sort.  Also on file were VA medical records dated from 2000 to February 2003, which were negative for any diagnosed psychiatric condition, but reflected that a PTSD screening of February 2003 was positive.  

The denial of the PTSD claim in May 2003 was based on the following considerations, identified as the absence of: (1) a current diagnosis of PTSD or any psychiatric disorder; (2) evidence of treatment or a diagnosis of any psychiatric condition in service; and (3) any reported stressor.  The Veteran was notified of this decision and of his appeal rights in May 2003 and ultimately it was found by the Board (August 2006 decision) that he did not file a timely appeal in conjunction with the May 2003 decision.  

The Veteran filed to reopen the claim in May 2004.  In a rating decision issued in September 2004, the RO determined that new and material evidence had not been presented with which to reopen the service connection claim for PTSD.  

Evidence added to the file subsequent to the May 2003 rating decision and considered at the time of the September 2004 rating decision includes a stressor statement from the Veteran dated in May 2004.  Therein, the Veteran explained that he was stationed in Vietnam from July 1967 to July 1968, assigned to the 628 Main Support Company 96318 stationed in "Plukua."  He reported that during this assignment, his supply unit was attacked with mortar and sniper fire; he participated in traumatic combat; and a good friend of his shot himself in the groin while cleaning his weapon.  In another stressor statement of 2004, the Veteran indicated that while stationed in Pleiku, Vietnam in February/March 1968, he feared for his life every night as a result of incoming mortar rounds. 

Also added to the file was a May 2004 private medical evaluation report, reflecting that chronic PTSD and severe major depression were diagnosed, and identifying exposure to combat in Vietnam as a stress factor.  The doctor noted that while the Veteran was in Vietnam, he witnessed injuries and deaths of numerous fellow soldiers and others.  

In explaining the continued denial of the PTSD claim in September 2004, the RO noted that evidence presented since the final May 2003 decision was new, but not material.  It was acknowledged that new evidence had been presenting confirm a diagnosis of PTSD.  The RO further explained that the Veteran's reported stressors were insufficiently detailed to allow for verification, concluding that as a result, material evidence had not been presented and the claim remained denied.

The Veteran filed to reopen the claim again in November 2006.  

Evidence added to the file subsequent to the September 2004 rating action includes a stressor statement from the Veteran dated in June 2005.  Therein, he reported that in January 1968, while assigned to the 628 Main Support Company 96318 and stationed in Pleiku, Vietnam, a number of men were wounded in battle and one was killed.  He further mentioned that on or about May 5, 1968, a number of men (approximately 11) were wounded, 9 men were killed and 2 aircraft were lost. 

Also added to the file was an October 2006 private medical evaluation report, reflecting that chronic PTSD and major depression were diagnosed, and identifying 5 Vietnam War related stressors as factors relating to the diagnoses.  The doctor noted that while the Veteran was in Vietnam, he witnessed injuries and deaths of numerous fellow soldiers and others.  

VA records dated from 2003 to March 2007 are also of record which include reference to the Veteran's military stressors and reflect that he was under treatment for diagnosed PTSD.

In an April 2007 rating decision (on appeal), the RO determined that new and material had not been presented with which to reopen the claim.  The RO again explained that the Veteran had presented insufficient stressor information to allow for verification and determined that even though new evidence had been presented, it would not warrant a change in the previous conclusion (disallowing the claim) and it was therefore immaterial.  However, the May 2008 Statement of the Case reflects that it was found that new and material was presented in the form of medical records and the Veteran's reported stressor information.  The claim for service connection for PTSD was ultimately denied on the merits due to insufficiently detailed stressor information to allow for verification of a reported stressor.  

The file also contains a January 2009 memorandum, representing a formal finding of lack of information required to corroborate reported stressors associated with the Veteran's PTSD claim.  The memorandum indicated that research confirmed that the Veteran was assigned to the 628th Main Support Company in Vietnam from July 1967 to July 1968.  It was also noted that attacks on Pleiku were confirmed in and between January and May 1968, but that records revealed that the Veteran's unit was based in Qui Nhon, on the other side of the Corps area from Pleiku.  

Analysis

The Veteran seeks service connection for PTSD.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) credible supporting evidence that the claimed in- service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a).

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  In this case, the most recent final decision on file addressing the claim is the September 2004 rating decision, which was not appealed and is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claim.  

In the September 2004 rating action, the denial of the Veteran's PTSD claim was continued primarily based on the fact that the stressor information he had provided to that point was insufficient to permit verification.  As such, a matter critical to the resolution of the claim is whether evidence has been presented establishing or even suggesting that the Veteran subsequently presented stressor information which was more detailed.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

In this regard, subsequent to the September 2004, the Veteran did provide additional stressor information (June 2005 statement), including fairly specific dates, locations and incidents of events which occurred during his period of service in Vietnam.  In fact, the evidence provided in this regard supported a finding by the RO (May 2008) that new and material evidence had in fact been received with which to reopen the claim.  

The Court has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In light of this holding, the Board concludes that the additional and more recent stressor information provided by the Veteran is both new and material.  Molloy v. Brown, 9 Vet. App. 513 (1996) (where VA has previously denied a  claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted).

In summary, the aforementioned additional evidence received since the September 2004 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for PTSD and the appeal is granted to this limited extent.  However, as will be explained below in the Remand, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed.


ORDER

New and material evidence having been received to reopen the service connection claim for PTSD, the claim is granted to this extent.


REMAND

In conjunction with the reopened claim seeking service connection for PTSD, the Board finds that further development is necessary.  In this regard, having reopened the service connection claim for PTSD does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the appellant in the development of the merits of the claim by obtaining relevant records which could possibly substantiate the claim and conducting appropriate medical inquiry.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994).

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes that there has been a recent regulatory change to the pertinent criteria.  Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD.  See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)).  The new regulation essentially relaxes the requirement that there be objective corroboration of a claimed in-service stressor.  Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Previous to the amended standard, VA was required to undertake extensive development to determine whether a non-combat veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor; instead, credible supporting evidence of a corroborated in-service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The amended version of 38 C.F.R. § 3.304(f)(3) liberalizes the evidentiary standard for establishing the required in-service stressor under certain circumstances.

The evidence on file includes a diagnosis of PTSD made in accordance with 38 C.F.R. § 4.125.  However, the applicable regulations further require that a clinical diagnosis of PTSD is linked to a verified in-service stressor.  Hence, of critical importance in this case is the requirement of a valid in-service stressor. 

The Veteran's personnel file reflects that he had service with the United States Army in the Republic of Vietnam from July 1966 to July 1968.  His MOS was essentially that of a shipping clerk and records reflect that he was assigned to the 628 Main Support Company 96318.  The Veteran has described several stressful experiences associated with his Vietnam service.  In a June 2005 statement, he reported that in January 1968, while assigned to the 628 Main Support Company 96318 and stationed in Plieku, Vietnam, a number of men were wounded in battle and one was killed.  He further mentioned that on or about May 5, 1968, a number of men (approximately 11) were wounded, 9 men were killed and 2 aircraft were lost.  In other statements provided in 2004, he reported that during this assignment, his supply unit was attacked with mortar and sniper fire; he participated in traumatic combat; and a good friend of his shot himself in the groin while cleaning his weapon.  He has also indicated that while stationed in Pleiku, Vietnam in February/March 1968, he feared for his life every night as a result of incoming mortar rounds.

At least arguably, the Veteran's reported stressors are consistent with a fear of hostile military action.  His described stressors, particularly those identified in the last sentence of the previous paragraph, meet the criteria under the revised regulation (cited above), addressing when an identified noncombat-related stressor may be presumed credible based upon a claimant's own lay testimony.  In so finding, the Board resolves any reasonable doubt in the Veteran's favor as to applying the pertinent regulation.  Specifically, the Board finds that although official unit records indicate that the Veteran's unit was based in Qui Nhon and not Pleiku (January 2009 memorandum), it is both possible and in fact likely that at some point between January and May 1968, the Veteran's MOS as a shipping clerk did in fact require travel to Pleiku.  Essentially, the Board has no existing reason to doubt the Veteran's credibility in this regard.  The issue of a verified in-service stressor is therefore sufficiently established.  

Essentially, what remains to be proven under the governing regulation on PTSD service connection claims is whether a claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  To assist in reaching this determination, the Veteran must undergo a VA Compensation and Pension examination by a qualified mental health professional.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The clinical history and all pertinent psychiatric pathology should be discussed in the examination report.  The VA examiner is directed to respond to the following inquiries:

a) Determine whether the Veteran currently has PTSD.

b) Indicate whether, based on the Veteran's reported stressors occurring during his period of service in the Republic of Vietnam, (1) there is a confirmed stressor related to the Veteran's fear of hostile military activity; (2) the stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.

c) Provided that the foregoing conditions have been met, then opine as to whether it is at least as likely as not (50 percent or greater probability) that PTSD had its onset due to a verified in-service stressor.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  The RO/AMC should then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the RO/AMC should readjudicate the service connection claim for PTSD, in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


